Citation Nr: 0708741	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  03-18 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was previously before the Board in 
August 2004, when it was remanded for development and 
adjudication of inextricably intertwined issues.

The appellant testified at a travel Board hearing in August 
2003.  A transcript of this hearing is associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to TDIU for which he filed 
a claim in December 2001.  In Hatlestad v. Derwinski, 1 
Vet.App. 164 (1991), the Court referred to apparent conflicts 
in the regulations pertaining to individual unemployability 
benefits.  Specifically, the Court indicated there was a need 
to discuss whether the standard delineated in the controlling 
regulations was an "objective" one based on the average 
industrial impairment or a "subjective" one based upon the 
veteran's actual industrial impairment.

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
2002).  In a pertinent precedent decision, the VA General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91.  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

The question of whether the veteran subjectively has the 
capacity to secure employment of a sedentary nature appears 
to be an essential factual determination at issue in this 
case.  The record contains some confusion and conflicting 
evidence with regard to evaluating the veteran's 
employability under the subjective standard, without evidence 
providing an adequate basis for resolving this conflict and 
confusion.

"It is the Board's task to make findings based on evidence 
of record - not to supply missing facts....  BVA may not 
reject that claim [for a TDIU] without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal."  Friscia v. Brown, 7 Vet.App. 294, 297 
(1994).  The Board believes that the record needs to be 
further developed to more adequately address the veteran's 
subjective employability, including a current adequate 
assessment of the veteran's disabilities' impact upon his 
employability.

There is confusion in the record with regard to the veteran's 
training and experience; specifically concerning the 
veteran's training and experience to perform job 
responsibilities suited to sedentary work.  On the one hand, 
in a December 2001 statement of his education and work 
history, the veteran indicated that he had only a high school 
education and all of his work experience was in 
"production" from 1969 through 1993, and that he left his 
last job due to his disability.  This is consistent with the 
veteran's August 2003 hearing testimony and his November 2004 
submission to VA on his education and work history.  However, 
a December 2002 form filled out by the veteran indicates that 
he worked for 28 years as an "accountant," which the RO 
interpreted as indicating experience in sedentary work.  The 
December 2002 submission also indicates the veteran's 
response of "N/A" with regard to whether he left his last 
job due to disability.  The Board notes that all of the 
veteran's pertinent statements, including the December 2002 
form, indicate that he has received no specialized training 
or education beyond high school.  Thus, the Board believes 
that the record is unclear with regard to essential aspects 
of this case.

The Board observes that a May 1997 Social Security 
Administration (SSA) evaluation provides findings regarding 
the extent of the veteran's unemployability, specifically 
identifying an inability to walk or stand for work and also 
indicating a completely unimpaired capacity to sit to perform 
work.  This report may be suggestive that the veteran is not 
disabled for the purposes of sedentary work; however, the 
Board must observe that this report was composed 9 years ago.  
At that time in May 1997, the veteran's service-connected 
disabilities were rated a combined 20 percent; the veteran's 
combined rating for service-connected disabilities has since 
increased to 50 percent.  Additionally, the report does not 
address whether the veteran has training or experience that 
would allow him to obtain employment involving sedentary 
responsibilities.  Thus, the Board is unable to view this 
evidence as sufficient to address the current impact of the 
veteran's service-connected disabilities upon his subjective 
employability.

Finally, the Board notes that a VA joints examination report 
from June 2003 offers the statement that the veteran "is 
currently disabled and unable to work secondary to his 
arthritic knees."  It is unclear from the June 2003 report 
whether the orthopedic examiner was addressing the veteran's 
broad employability and the report offers no discussion of 
principles or analysis probatively evaluating the veteran's 
employability with regard to sedentary responsibilities; 
rather, the only other discussion of the veteran's 
employability simply regards the veteran's inability to 
perform his former duties at a fiber glass plant.

Under the circumstances, the Board believes that additional 
development is necessary to permit informed and proper 
appellate review of this case.



Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request clarification regarding his level 
of education, types of employment history, 
and places of employment. 

2.  The veteran's claims folder should 
then be forwarded to an appropriately 
qualified VA examiner to evaluate the 
impact of his service-connected 
disabilities on his employability.  The 
examiner must evaluate and discuss the 
effect of all of the veteran's service-
connected disabilities, both singly and 
jointly, on the veteran's employability.  
The examiner should opine as to whether 
the veteran's service-connected 
disabilities, without consideration of his 
non-service-connected disabilities, render 
him unable to secure or follow a 
substantially gainful occupation.

3.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record and readjudicate the 
claim.  If the benefit sought remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

